DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending. 
Applicant provided information disclosure statement (IDS). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method and system. 
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 recite the limitations of 

 Receiving…first data representing a plurality of features of a purchase transaction during which a quantity of fuel was dispensed from a fuel terminal, and a first code representing at least one indicated characteristic of the dispensed fuel; determining…at least one predicted characteristic of the dispensed fuel at least in part by evaluating the first data…determining… that the at least one predicted characteristic is different than the at least one indicated characteristic; storing…transaction data for the purchase transaction that includes a second code rather than the first code, the second code representing the at least one predicted characteristic; generating…information based at least in part on the second code included in the transaction data; and causing…to display a representation of the information.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/displaying data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computer system, the claims language encompasses a user receiving transaction data which includes an indicated characteristic, determining a predicted characteristic, determining difference in the predicted and indicated characteristic, storing transaction data, and generating and displaying information based on the transaction data. These steps are mere data manipulation steps and do not require a computer to perform.
 
The claims also deal with managing transactions and managing fleet of vehicles/drivers which deals with certain methods of organizing human activity (business relations, mitigating risk, sales activities, managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, computing system, machine learning module, computer readable medium, and computing device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the data characteristics, such as data representing fuel consumption history of the vehicle. In addition, the dependent claims further describe values the system will use such as a diff value. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Computing system, machine learning module, computing device
Claims 11 compromises computing system, processor, computer readable medium, computing device, machine learning module
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0095.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0095. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 2, 3, 4, 7, 11, 12, 13, 14, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fell et al. (US20080195432A1) herein Fell in further view of He et al. (US20170236136A1) herein He. 

Regarding claim 1 and 11, Fell teaches 
A method, comprising (See abstract-Systems and methods for the provisioning of price protection contracts ) 

A first computing system, comprising: at least one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the first computing system to (See abstract-Systems)(See para 0018-Embodiments of the invention disclosed herein, or portions thereof, can be implemented by programming one or more computer systems or devices with computer-executable instructions embodied in a computer-readable medium. When executed by a processor, these instructions operate to cause these computer systems and devices to perform one or more functions particular to embodiments of the invention disclosed herein (e.g., generate an appropriate confidence level or score for each event.) Programming techniques, computer languages, devices, and computer-readable media necessary to accomplish this are known in the art and thus will not be further described herein.) 

receiving, by a first computing system and from a second computing system of a fuel merchant, first data representing a plurality of features of a purchase transaction during which a quantity of fuel was dispensed from a fuel terminal and a first code representing at least one indicated characteristic of the dispensed fuel The Examiner interprets the first and second computing system to be items 160 in figure 1 which represent the fuel point of sale systems located at the fuel merchant/operator locations. (See para 0050- interfacing with associated retail point of sale locations 160 to obtain purchase or other point of sale data) (See para 0054-Retail point of sale locations 160 may be locations where a commodity is sold at retail to a consumer. Retail point of sale locations 160 may be associated with operators of price protection system 160 such that consumers may be able to purchase the commodity at a retail point of sale location 160 and the benefit of any price protection contracts for price protection obtained through price protection system 120 realized.) The first data corresponds to any data this is seen from items 160. First data includes the following (See para 0142-At this point the transaction at retail point of sale location 160 is completed at step 1118. After the transaction at the retail point of sale location 160 is completed at step 1118, data regarding the transaction such as the quantity and grade of fuel pumped by the card holder, the prevailing retail price for the grade of fuel at retail point of sale location 160, etc. is transmitted to identification mechanism company 150 which aggregates this information at step 1120 and transmits the data to oil company 144 for processing at step 1122.) This shows quantity and first code such as retail price that was paid for the fuel type/grade. 

determining, by the first computing system, at least one predicted characteristic of the dispensed fuel at least in part by evaluating the first data The system of figure 1, which includes the first and second computing system, determines predicted characteristics such price protection contracts for different fuel types. The price protection contracts have predicted prices for a fuel type with respect to location and time as seen in figure 7. (See fig. 4-7) (See para 0097-Turning to FIG. 6 a flow diagram for one embodiment of determining one or more lock prices associated with a price protection contract is depicted. At step 610, on a regular or semi-regular basis, such as hourly, daily, monthly, etc. price protection system 120 may provide to financial institution 140 an aggregated demand for price protection using the types of price protection contracts provided through price protection system 120. This aggregated demand may comprise both actual demand obtained from interactions with price protection system 120 or anticipated demand which may be derived from interactions with price protection system 120, the future anticipated prices of fuel, information from external source 142 or almost any of a number of variables or other information.) This data is based on the first data as was seen with respect to item 210 in figure 3. 

determining, by the first computing system, that the at least one predicted characteristic is different than the at least one indicated characteristic (See para 0093-After perusing these anticipated future fuel costs a fleet manager may wish to obtain a price protection contract such that he will be protected against future fluctuations in the price of fuel. The fleet manager may, however, wish to obtain price protection contracts that cover time periods, grades, locales or quantities different than those for which an anticipated future fuel cost was calculated (as described above with respect to step 220). To obtain desired price protection contracts then, the fleet manager may provide a number of variables to price protection system 120 in order to define the boundaries of his desired protection at step 230.) (See para 0120- the next six months then, whenever diesel is purchased by a fleet driver in Travis County at a price above $3.50 the fleet manager may obtain reimbursement for any amount over the $3.50 lock price associated with the obtained price protection contract for each gallon of diesel purchased up to 100 gallons. In turn, operators of price protection system 120 may obtain reimbursement from financial institution for any amount over the $3.00 per gallon financial institution strike price for each gallon of diesel purchased up to 100 gallons.) This shows the system can determine a difference in predicted contract price of $3.50 for a fuel type/grade and actual indicated price for a fuel type/grade. If for example an indicated is higher than the predicted than the operator is reimbursed. 

storing, by the first computing system, transaction data for the purchase transaction that includes a second code rather than the first code, the second code representing the at least one predicted characteristic The system teaches storing transaction data as seen here (Fig. 2, item 296). The transaction data includes second code because the art teaches multiple retail prices for fuel types/grades which are seen in figure 7 and figure 11. For example, a person makes a transaction with the fuel pump at the predicted price for the fuel grade and this information is stored. The transaction will include the second code and be stored. 

generating, by the first computing system, information based at least in part on the second code included in the transaction data (See figure 12B) This shows the system generates information based on the second code of the predicted characteristic of the fuel price for the fuel type/grade. For example the information generated shows $2.40 for one year price lock for a fuel type/grade for Travis county Texas. 

and causing, by the first computing system, at least one computing device to display a representation of the information. (See fig. 12B) This shows the information is displayed to the user. (See para 0111- By interacting with this type of map a fleet manager may select a subset of the locale(s) for which a price protection contract is desired and a new set of price protection contracts created and displayed to the fleet manager (along with their corresponding projected fuel costs and cost savings).) 

Even though fell teaches predicting characteristics, it doesn’t teach machine learning. He however teaches 

machine learning module, the machine learning module having been trained to classify input data into one of a plurality of predicted fuel characteristic (See para 0004- The method may further include determining, using a second machine learning algorithm, a price prediction in response to a determination that the probability of the spike is below the risk tolerance, wherein determining the price prediction comprises outputting the price prediction for visual representation on the electronic display.) (See para 0015- Some embodiments described in this application relate to a system and method to forecast a price and/or a price spike of a commodity, such as electricity, oil, gas, ) (See figure 1) This shows machine learning module such as the forecast system. The machine learning module takes in input data such as 102, 103, 104, 106, and 108. This also teaches fuel price characteristics such as fuel price with respect to spikes and levels as seen in figure 5A and 5B. 

Fell and He are analogous art because they are from the same problem solving area of price fluctuations and predicting future prices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of He because Fell would be able to use machine learning when predicting future prices for the fuel types. Machine learning would ensure more accurate prices are determined which would make the pricing contracts more robust. Fell could also institute visualizations of figure 5A and 5B of He to help the user of Fell see how prices will change with time. Fell would also be able to predict future spikes in fuel prices as seen in He. 

Regarding claim 2 and 12, Fell further teaches 

wherein: the at least one indicated characteristic of the dispensed fuel comprises at least one of an indicated fuel type or an indicated fuel grade (See para 0142-At this point the transaction at retail point of sale location 160 is completed at step 1118. After the transaction at the retail point of sale location 160 is completed at step 1118, data regarding the transaction such as the quantity and grade of fuel pumped by the card holder, the prevailing retail price for the grade of fuel at retail point of sale location 160, etc. is transmitted to identification mechanism company 150 which aggregates this information at step 1120 and transmits the data to oil company 144 for processing at step 1122.) This shows indicated characteristic  such as retail price that was paid for the fuel type/grade. 

and 28 12672345.1WEX-005US03 the at least one predicted characteristic of the dispensed fuel comprises at least one of a predicted fuel type or a predicted fuel grade. (See figure 7) This shows predicted fuel type/grade price. 



Regarding claim 3 and 13, Fell further teaches 

wherein the first data comprises a sale amount for the purchase transaction and a number of units of fuel dispensed from the fuel terminal. (See para 0142-At this point the transaction at retail point of sale location 160 is completed at step 1118. After the transaction at the retail point of sale location 160 is completed at step 1118, data regarding the transaction such as the quantity and grade of fuel pumped by the card holder, the prevailing retail price for the grade of fuel at retail point of sale location 160, etc. is transmitted to identification mechanism company 150 which aggregates this information at step 1120 and transmits the data to oil company 144 for processing at step 1122.) (See para 0140-Additionally, data pertaining to the transaction may be collected at step 1030. As noted above, this data may include almost any manner of data associated with a particular transaction including the price, quantity of fuel purchased, whether the retail point of sale location was an affinity retail point of sale location, etc. The data collected on the transaction may then be analyzed at step 1090 according to any a number of parameters, such as locale, quantity purchased, retail price purchase, ) (See figure 12B)  This shows quantity and sale amount (i.e. amount purchased) such as $5467. 

Regarding claim 4 and 14, Fell further teaches 

further evaluating second data… wherein the second data includes a representation of a fuel consumption history for a vehicle that received the dispensed fuel. The art teaches evaluating data such as fleet data (See para 0078-  Embodiments of the present invention may therefore provide analytics to assist a fleet manager, including the ability to calculate an estimated future fuel cost for a time period based on a set of variables provided by the fleet manager or historical fuel consumption of the fleet.) This shows historical fuel consumption for plurality of vehicles since it talks about a fleet. 

In addition He further teaches  using the machine learning module (See para 0004- The method may further include determining, using a second machine learning algorithm, a price prediction in response to a determination that the probability of the spike is below the risk tolerance, wherein determining the price prediction comprises outputting the price prediction for visual representation on the electronic display.) (See para 0015- Some embodiments described in this application relate to a system and method to forecast a price and/or a price spike of a commodity, such as electricity, oil, gas, ) (See figure 1) This shows machine learning module such as the forecast system. The machine learning module takes in input data such as 102, 103, 104, 106, and 108. This also teaches fuel price characteristics such as fuel price with respect to spikes and levels as seen in figure 5A and 5B. 

Fell and He are analogous art because they are from the same problem solving area of price fluctuations and predicting future prices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of He because Fell would be able to use machine learning when predicting future prices for the fuel types. Machine learning would ensure more accurate prices are determined which would make the pricing contracts more robust. Fell could also institute visualizations of figure 5A and 5B of He to help the user of Fell see how prices will change with time. Fell would also be able to predict future spikes in fuel prices as seen in He. 

Regarding claim 7 and 17, Fell further teaches  

deriving the second code for the dispensed fuel based at least in part on the at least one predicted characteristic; and determining that the second code is different than the first code. The second code corresponds to fuel grade price and it is based on predicted characteristics of the pricing contract the system generates, the pricing contract includes predicted characteristics seen here (See para 0097-  At step 610, on a regular or semi-regular basis, such as hourly, daily, monthly, etc. price protection system 120 may provide to financial institution 140 an aggregated demand for price protection using the types of price protection contracts provided through price protection system 120. This aggregated demand may comprise both actual demand obtained from interactions with price protection system 120 or anticipated demand which may be derived from interactions with price protection system 120, the future anticipated prices of fuel, information from external source 142 or almost any of a number of variables or other information.) The system determines the codes are different because it gives the user a reimbursement if price for fuel grades are different(See para 0120- the fleet manager may obtain reimbursement for any amount over the $3.50 lock price associated with the obtained price protection contract for each gallon of diesel purchased up to 100 gallons. In turn, operators of price protection system 120 may obtain reimbursement from financial institution for any amount over the $3.00 per gallon financial institution strike price for each gallon of diesel purchased up to 100 gallons). 

Claim(s) 5, 6, 8, 9, 10  15, 16,18, 19, and  20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fell et al. (US20080195432A1) herein Fell in further view of He et al. (US20170236136A1) herein He in further view of Prager et al. (US20080262892A1). 


Regarding claim 5 and 15, Fell and He teach the limitations of claim 4 and 14, however they do not teach 

wherein the second data further includes a representation of a diff value for the purchase transaction, the diff value representing a difference between a unit price of the dispensed fuel and a fuel price index.
However Prager teaches wherein the second data further includes a representation of a diff value for the purchase transaction, the diff value representing a difference between a unit price of the dispensed fuel and a fuel price index. (See table 1 and para 0021- Table 1 shows an example of an aggregated series of transactions in a fixed price contract. The contracted volume is 120 gallons at a fixed price of $2.15 per gallon. The 120 gallons are purchased in six stops at various merchants in 20 gallon increments. The pump price (B) is 20 gallons times the pump price per gallon (A). The prevailing index price per gallon (C) may vary over time. The index price (D) is 20 gallons times the prevailing index price (C) on the purchase date. In this case, the total of the index price (D) of $282.60 less the total of the fixed price paid (E) of $258.00, or $24.60, is the settlement payment due to the purchaser. ) This shows diff value of $24. 60 which is different in fixed price of fuel dispensed and an index price of the fuel which is fuel price index. 

Fell and Prager are analogous art because they are from the same problem solving area of fuel price fluctuations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of Prager because Fell would be able to use establish different contract types such as capped price or fixed price contracts, and Fell would be able to look at more data such as fuel prices indices when determining the best contract to give to the customer. 

Regarding claim 6 and 16, Fell and He teach the limitations of claim 3 and 13, however they do not teach 

further evaluating second data…wherein the second data includes a representation of a diff value for the purchase transaction, the diff value representing a difference between a unit price of the dispensed fuel and a fuel price index.

However Pager teaches further evaluating second data…wherein the second data includes a representation of a diff value for the purchase transaction, the diff value representing a difference between a unit price of the dispensed fuel and a fuel price index. (See table 1 and para 0021- Table 1 shows an example of an aggregated series of transactions in a fixed price contract. The contracted volume is 120 gallons at a fixed price of $2.15 per gallon. The 120 gallons are purchased in six stops at various merchants in 20 gallon increments. The pump price (B) is 20 gallons times the pump price per gallon (A). The prevailing index price per gallon (C) may vary over time. The index price (D) is 20 gallons times the prevailing index price (C) on the purchase date. In this case, the total of the index price (D) of $282.60 less the total of the fixed price paid (E) of $258.00, or $24.60, is the settlement payment due to the purchaser. ) This shows diff value of $24. 60 which is different in fixed price of fuel dispensed and an index price of the fuel which is fuel price index. 

Fell and Prager are analogous art because they are from the same problem solving area of fuel price fluctuations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of Prager because Fell would be able to use establish different contract types such as capped price or fixed price contracts, and Fell would be able to look at more data such as fuel prices indices when determining the best contract to give to the customer. 

In addition, He further teaches using the machine learning module (See para 0004- The method may further include determining, using a second machine learning algorithm, a price prediction in response to a determination that the probability of the spike is below the risk tolerance, wherein determining the price prediction comprises outputting the price prediction for visual representation on the electronic display.) (See para 0015- Some embodiments described in this application relate to a system and method to forecast a price and/or a price spike of a commodity, such as electricity, oil, gas, ) (See figure 1) This shows machine learning module such as the forecast system. The machine learning module takes in input data such as 102, 103, 104, 106, and 108. This also teaches fuel price characteristics such as fuel price with respect to spikes and levels as seen in figure 5A and 5B. 

Fell and He are analogous art because they are from the same problem solving area of price fluctuations and predicting future prices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of He because Fell would be able to use machine learning when predicting future prices for the fuel types. Machine learning would ensure more accurate prices are determined which would make the pricing contracts more robust. Fell could also institute visualizations of figure 5A and 5B of He to help the user of Fell see how prices will change with time. Fell would also be able to predict future spikes in fuel prices as seen in He. 

Regarding claim 8 and 18, Fell and He teach the limitations of claim 1 and 11, however Fell further teaches 


determining a fuel type of the dispensed fuel… to evaluate a first subset of the first data wherein the first subset includes a fuel type consumption history for a vehicle that received the dispensed fuel, a sale amount for the purchase transaction, and a number of units of fuel dispensed from the fuel terminal; The system deals with historical data which includes consumption history.  (See para 0078-  Embodiments of the present invention may therefore provide analytics to assist a fleet manager, including the ability to calculate an estimated future fuel cost for a time period based on a set of variables provided by the fleet manager or historical fuel consumption of the fleet) (See para 0082- More specifically, in one embodiment, at step 320 actual historical data may be obtained from historical fuel purchase data associated with the fleet manager's account (e.g. stored in data store 122), and future fuel purchase estimates (e.g. quantities, locale(s), grades or time periods) extrapolated from this historical data.) Figure 12 b also shows purchase amount and number of units dispensed with a gauge that says 25 percent full.  The subset are related to locales of the purchases as seen in figure 7. The different subsets can deal with Travis county for example or mason. 

and determining a fuel grade of the dispensed… to evaluate a second subset of the first data, wherein the second subset includes the sale amount for the purchase transaction, the number of units of fuel dispensed from the fuel terminal (See para 0078-  Embodiments of the present invention may therefore provide analytics to assist a fleet manager, including the ability to calculate an estimated future fuel cost for a time period based on a set of variables provided by the fleet manager or historical fuel consumption of the fleet) (See para 0082- More specifically, in one embodiment, at step 320 actual historical data may be obtained from historical fuel purchase data associated with the fleet manager's account (e.g. stored in data store 122), and future fuel purchase estimates (e.g. quantities, locale(s), grades or time periods) extrapolated from this historical data.) Figure 12 b also shows purchase amount and number of units dispensed with a gauge that says 25 percent full. The subset are related to locales of the purchases as seen in figure 7. The different subsets can deal with Travis county for example or mason. 
In addition He teaches using the machine learning module (See para 0004- The method may further include determining, using a second machine learning algorithm, a price prediction in response to a determination that the probability of the spike is below the risk tolerance, wherein determining the price prediction comprises outputting the price prediction for visual representation on the electronic display.) (See para 0015- Some embodiments described in this application relate to a system and method to forecast a price and/or a price spike of a commodity, such as electricity, oil, gas, ) (See figure 1) This shows machine learning module such as the forecast system. The machine learning module takes in input data such as 102, 103, 104, 106, and 108. This also teaches fuel price characteristics such as fuel price with respect to spikes and levels as seen in figure 5A and 5B. 

Fell and He are analogous art because they are from the same problem solving area of price fluctuations and predicting future prices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of He because Fell would be able to use machine learning when predicting future prices for the fuel types. Machine learning would ensure more accurate prices are determined which would make the pricing contracts more robust. Fell could also institute visualizations of figure 5A and 5B of He to help the user of Fell see how prices will change with time. Fell would also be able to predict future spikes in fuel prices as seen in He. 

In addition, Prager teaches identifying a fuel price index based at least in part on the fuel type of the dispensed fuel; determining a diff value as a difference between the fuel price index and a unit price of the dispensed fuel…diff value  (See para 0023-FIG. 2 shows a process by which a purchaser may participate in a capped price contract in which there is a per gallon premium. The purchaser again identifies its fuel needs 200, which includes determining the type and possibly grade of fuel, volume, and time period over which to purchase. Then the purchaser receives an offer 202 for a capped price contract, including a per gallon premium, from its card service provider. ) This shows the fuel price index as seen in table 1 is also based on the grade of fuel. (See table 1 and para 0021- Table 1 shows an example of an aggregated series of transactions in a fixed price contract. The contracted volume is 120 gallons at a fixed price of $2.15 per gallon. The 120 gallons are purchased in six stops at various merchants in 20 gallon increments. The pump price (B) is 20 gallons times the pump price per gallon (A). The prevailing index price per gallon (C) may vary over time. The index price (D) is 20 gallons times the prevailing index price (C) on the purchase date. In this case, the total of the index price (D) of $282.60 less the total of the fixed price paid (E) of $258.00, or $24.60, is the settlement payment due to the purchaser. ) This shows diff value of $24. 60 which is different in fixed price of fuel dispensed and an index price of the fuel which is fuel price index. 

Fell and Prager are analogous art because they are from the same problem solving area of fuel price fluctuations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of Prager because Fell would be able to use establish different contract types such as capped price or fixed price contracts, and Fell would be able to look at more data such as fuel prices indices when determining the best contract to give to the customer. 

Regarding claim 9 and 19, Fell, He, and Prager teach the limitations of claim 8 and 18, however Fell further teaches 


wherein the second subset further comprises a fuel grade consumption history for the vehicle that received the dispensed fuel. Fell teaches fuel grade consumption history since it deals with consumption history for a fleet of vehicles. (See para 0078- Embodiments of the present invention may therefore provide analytics to assist a fleet manager, including the ability to calculate an estimated future fuel cost for a time period based on a set of variables provided by the fleet manager or historical fuel consumption of the fleet) 

Regarding claim 10 and 20, Fell and He teach the limitations of claim 1 and 11, however they do not teach 

identifying a fuel price index corresponding to a time and a location of the purchase transaction; determining a difference between the fuel price index and a unit price of the dispensed fuel; and based at least in part on the difference, sending a message regarding the dispensed fuel to a purchaser associated with the purchase transaction. 
However Prager teaches identifying a fuel price index corresponding to a time and a location of the purchase transaction (See table 2 and para 0025- One exemplary embodiment of the present invention for a capped price arrangement is illustrated in Table 2 below. Maturities will be for fixed periods, (e.g., 3, 6 or 12 months). When the retail index increases above the capped price, the purchaser may benefit from price protection. The cap strike price at $2.21, set by a financial institution that may construct the transaction, means that the purchaser may benefit if the index prices rise above $2.21. When the prevailing retail index is less than $2.21, the purchaser payment “floats” such that the purchaser may pay the pump price, as opposed to the capped price. Assume the purchaser buys 50 gallons with a pump price of $2.70 per gallon, an index price of $2.61, and a cap at $2.21. The prevailing retail index of $2.61 is compared to the strike price of $2.21, for an advantage of $0.40 per gallon. In this example, however, there is a per gallon service charge of $0.20, so that reduces the benefit. The calculation of the payout is the $2.61 retail index minus the $2.21 capped price, minus the $0.20 per gallon service charge, times 50 gallons of gas. This particular transaction would result in a payment due to the owner of the cap (the purchaser) of $10.00. Again, there is incentive for the driver to purchase gas from the merchant at the lowest pump price possible, since he or she will pay the pump price irrespective of the index and cap strike, on which the settlement will be based.) This shows the system identifies the index with respect to time and location of which gas vendor the user goes to. The index also is based on location as seen here (See para 0007- The retail index may be local, regional, national, or set on some other basis.) 

determining a difference between the fuel price index and a unit price of the dispensed fuel; and based at least in part on the difference, sending a message regarding the dispensed fuel to a purchaser associated with the purchase transaction. (See figure 1 item 110 and 112) This shows based on the difference of index price and fixed price, a message of the settlement is sent to the purchaser of the fuel by a statement the purchaser receives. (See para 0019- Through a series of transactions described below, the purchaser may receive a cash settlement back, or in some cases may need to make an additional payment in settlement of the hedge. The settlement may be calculated and exchanged on a periodic basis with the card service provider.) (See para 0020-  Then the purchaser receives an offer 102 for a fixed price contract from its card service provider. The purchaser then may accept the offer 104, and purchases the fuel 106, paying the pump price. If the prevailing retail index is above the fixed price 108, the purchaser will receive a settlement payment from the card service provider as may be reflected in a future statement ) 

Fell and Prager are analogous art because they are from the same problem solving area of fuel price fluctuations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fell’s invention by incorporating the method of Prager because Fell would be able to use establish different contract types such as capped price or fixed price contracts, and Fell would be able to look at more data such as fuel prices indices when determining the best contract to give to the customer. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Duddle et al (US20100332363A1) Discloses a method of generating an indicator that there is an anomaly between vehicle data and fuel card usage data.

Gillis et al. (US20130304544A1) Discloses a computer implemented method and system provides a fuel price management server (FPMS) for managing actions associated with fuel prices, and a fuel price activation system (FPAS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683